:1:DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Spies et al. (hereinafter Spies, DE 10114362 A1) in view of Housand et al. (hereinafter Housand, US 6,359,681 B1).
For claim 15, Spies discloses a LIDAR device for optically detecting a field of view (Figs. 1-2 of Spies disclose a LIDAR device for optically detecting a field of view – see Spies, Figs. 1-2, paragraphs [0003] and [0005]), comprising: 
a control unit configured to emit at least one control signal (Figs. 2 and 5 of Spies disclose a control unit 201 configured to emit at least one control signal – see Spies, Figs. 2 and 5, paragraphs [0008] and [0013], lines 14-24); 
an electric motor (Fig. 1 of Spies discloses an electric motor including two pot cores 109 and 110/101) which has a motor current and is controllably rotatable about a rotational axis using the at least one control signal (Figs. 1-2 of Spies disclose an electric motor 109, 110/101 which has a motor current and is controllably rotatable about a rotational axis (vertical dash line through center of pot cores 109, 110) using the at least one control signal from controller 201—see Spies, Figs. 1-2, paragraphs [0003]-[0004] and [0007]), and on which a switchable light source emitting light radiation is situated (Fig. 1 of Spies discloses a switchable light source 102 emitting light radiation is situated on rotating assembly 101 – see Spies, Fig. 1, paragraph [0007], lines 2-5); and 
at least one switch configured to suppress the emission of the light radiation (Spies does not specifically disclose one switch configured to suppress the emission of the light radiation. However, Fig. 1b of Spies discloses a ring magnet 117 and a flat coil set 118 which altogether constitute a generator for energizing the rotating assembly 101 when the correct speed is reached – see Spies, Fig. 1b, paragraph [0006], lines 11-12. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to consider the ring magnet and the flat coil set combination as one switch configured to suppress the emission of the light radiation for purpose of controlling light radiation via controlling rotational speed).
Spies obviously discloses one switch configured to suppress the emission of the light radiation which is silent for depending on a behavior of a current variable representing the motor current.
Housand discloses a laser/flir optics system which is similar as LIDAR device of Spies. Housand discloses one switch configured to suppress the emission of the light radiation which is silent for depending on a behavior of a current variable representing the motor current (Housand’s laser/flir optic system uses resistors R0, R1, R2 to capture the currents assigned to the motor M and the motor M is switched off when the measured current is above a certain threshold value – see Housand, Figs. 20-21, col. 17, line 15 through col. 18, line 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Spies to incorporate teaching of Housand for purpose of controlling light radiation accurately.
For claim 16, Spies in view of Housand disclose the LIDAR device as recited in claim 15, further comprising: 
at least one current sensor configured to detect the behavior of the current variable representing the motor current (Figs. 20-21 of Housand disclose at least one current sensor (resistors R0, R1, R2) configured to detect the behavior of the current variable representing the motor current – see Housand, Figs. 20-21 col. 18, lines 18-67); and 
a unit configured to compare the behavior of the current variable representing the motor current to a predefinable behavior (Figs. 20-21 of Housand disclose the control unit 2005 including a unit 2110/2125/2190/2155 configured to compare the behavior of the current variable representing the motor current to a predefinable behavior “Thresh” – see Housand, Figs. 20-21, col. 18, lines 18-67); and 
wherein the control unit is also configured to emit a suppression signal to the at least one switch depending on the comparison (Figs. 20-21 of Housand disclose the control unit 2005 which is also configured to emit a suppression signal to the at least one switch depending on the comparison – see Housand, Figs. 20-21, col. 17, line 15 through col. 18, line 67).
For claim 17, Spies in view of Housand disclose the LIDAR device as recited in claim 16, wherein the control unit is also configured to ascertain the predefinable behavior of the current variable representing the motor current (see Housand, Figs. 20-21, col. 18, line 14 through col. 20, line 14).
For claim 18, Spies in view of Housand disclose the LIDAR device as recited in claim 16, wherein the at least one current sensor is a measuring shunt, the measuring shunt being a low-resistance measuring shunt (Fig. 20 of Housand discloses the at least one current sensor via resistor R0 which is a measuring shunt, the measuring shunt being a low-resistance measuring shunt – see Housand, Fig. 20, col. 17, lines 31-34).
For claim 19, Spies in view of Housand disclose the LIDAR device as recited in claim 16, wherein the at least one current sensor is a magnetic field sensor (see Housand, Fig. 20, col. 17, lines 26-34). 
For claim 20, Spies in view of Housand disclose the LIDAR device as recited in claim 15, wherein the at least one switch is configured to switch a connection of the light source to an energy supply (see Spies, Figs. 1-2, paragraph [0006]).
For claim 21, Spies in view of Housand disclose the LIDAR device as recited in claim 15, wherein the at least one switch is configured to switch a mechanical flap in a beam path of the light source (see Spies, Figs. 1-2, paragraph [0006]).
For claim 22, Spies in view of Housand disclose the LIDAR device as recited in claim 15, further comprising:
a unit configured to detect an instantaneous rotational speed of the electric motor (Fig. 2 of Spies discloses a unit 202/2022-2026 configured to detect an instantaneous rotational speed of the electric motor 109, 110/101 – see Spies, Fig. 2, paragraph [0007]); and
a unit configured to compare the instantaneous rotational speed to a threshold value (Spies is silent for specifically disclosing a unit configured to compare the instantaneous rotational speed to a threshold value. However, Spies discloses “the correct speed is reached” which implies comparing the instantaneous rotational speed to a threshold value – see Spies, Fig. 1b, paragraph [0006], lines 11-12. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a unit configured to compare the instantaneous rotational speed to a threshold value for purpose of controlling light radiation via controlling rotational speed).
For claim 23, Spies in view of Housand disclose a vehicle (Fig. 1 of Spies discloses a system used for a vehicle – see Spies, Fig. 1, paragraph [0009], line 1), comprising:
a LIDAR device configured to optically detecting a field of view, the LIDAR device including a control unit configured to emit at least one control signal, an electric motor which has a motor current and is controllably rotatable about a rotational axis using the at least one control signal, and on which a switchable light source emitting light radiation is situated, and at least one switch configured to suppress the emission of the light radiation depending on a behavior of a current variable representing the motor current (see explanation in claim 15 above).
Claims 24, 25 and 26 are "method" claims which are either same or similar to that of the "a LIDAE device" claims 15, 16 and 17, respectively. Explanation is omitted.
For claim 27, Spies in view of Housand disclose the method as recited in claim 25, wherein the suppression of the emission of the light radiation occurs by transferring the at least one switch into one of at least two possible switching states (see Housand, Figs. 20-21, col. 18, lines 15-33).
Allowable Subject Matter
Claim 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846